DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 3/15/21.  Claims 16-17 have been cancelled.  Claims 1-15, 18-20 are pending.  Claim 12 has been amended.  Claims 1-11, 13 have been withdrawn.  Claims 12, 14-15, 18-20 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 12, 14-15, 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-14, 16, 18-19 of copending Application No. 16/344,453; claims 14, 16-17, 22 of copending Application No. 16/463,140; claims 14, 16-17 of of copending Application No. 16/463,247; claims 35, 37-38, 43-46 of copending Application No. 16/093,278; claims 1, 3-4, 10-11 of copending Application No. 14/508,135; claims 1, 10-11, 33 of copending Application No. 14/509,360; claims 11, 13, 15-17, 22-25, 27 of copending Application No. 14/558,941 (US Patent 9,949,972); claims 5-7, 11-17 of copending Application No. 15/670,743; claims 1-2, 8-9, 18, 20, 25-27, 29-30, 46, 52, 57-58 of copending Application No. 16/076,590; and claims 27, 29-30, 38, 40-41, 49 of copending Application No. 16/684,809, each individually in view of Veiby et al. (WO 2015/085289 A1).
Each of the referenced claims teach a method of treating cancer by administering the same claimed compound of formula I, however the referenced claims do not specifically teach the aurora kinase inhibitor, alisertib.  
Veiby et al. teach a method of treating lymphoma by administering alisertinib (paragraphs 0102-0105).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to combine alisertinib for the method of treating lymphoma, as taught by Veiby et al., with the HDAC inhibitor in claim 4, in the method of treating cancer as taught in the referenced claims.

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant’s arguments are essentially the same as those for the 103 obviousness rejection, therefore will be addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 12, 14-15, 18-20 are rejected under 35 U.S.C. 103(a) as being obvious over Quayle et al. (US Patent Application 2015/0105409 A1, of record) in view of Veiby et al. (WO 2015/085289 A1).  
The instant claims are directed to a method of treating or preventing cancer in a subject in need thereof by administering a HDAC6 inhibitor of formula I and an aurora kinase inhibitor.  
Quayle et al. teach HDAC inhibitors alone or in combination with BTK inhibitors for treating lymphoma (abstract).  A preferred HDAC inhibitor is shown in claim 4 (species election).  Methods of decreasing cell viability of cancer cells by administering HDAC inhibitors are also taught (claim 21).  Active agents may be administered at the same time or different times (paragraph 0033).
However, Quayle et al. fail to disclose the aurora kinase inhibitor, alisertib.  

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to combine alisertinib, as taught by Veiby et al., with the HDAC inhibitor in claim 4, in the method of treating lymphoma, as taught by Quayle et al.
A person of ordinary skill in the art would have been motivated to combine alisertinib with the HDAC inhibitor because both are individually known to be useful for treating lymphoma.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating lymphoma by administering the therapeutically additive effect of alisertinib with the HDAC inhibitor.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
	Applicant argues that there is no teaching or suggestion in the art to combine an HDAC6 selective inhibitor with an aurora kinase inhibitor in a combination therapy for the treatment of lymphoma.  Applicant also argues that there are countless combinations of anti-proliferative agents possible in the art that does not represent a “finite number of identifiable, predictable solutions.”  Furthermore, there are numerous 
	This is not persuasive because the motivation to combine the preferred embodiments of both cited prior art references is that they are each individually taught to be useful for treating cancer, in general, and lymphoma, specifically.  One of ordinary skill in the art does not need to choose from countless possible choices but only look at preferred embodiments for reach reference.  For instance, Quayle et al. teaches in claim 4 that a preferred HDAC inhibitor is the instantly claimed species election.  Similarly, Veiby et al. clearly teach a method of treating lymphoma by administering alisertinib (paragraphs 0102-0105).
	Applicant argues that unexpected results in Example 6 that shows synergistic decrease in viability of lymphoma cell lines upon treatment with a combination of an HDAC6 specific inhibitor of formula I (compound B) and an aurora kinase inhibitor (alisertib).
	This is not persuasive because while there may be synergy from the specific combination compound B and alisertib for lymphoma cell lines, as shown in Fig. 4, this is not commensurate with the scope of the claims since it recite a much broader scope of HDAC6 inhibitors of formula I and many aurora kinase inhibitors, of which alisertib is among.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627